DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/17/2019 and 11/02/2020 the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

2.	Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Widmann (DE2936534, IDS) in view of Kaltenborn et al. (DE102013110653, IDS).
Regarding claim 1, Widmann teaches  a method for switching an on-load tap changer (see abstract and figure 1), wherein the on-load tap changer comprises: a fine selector (fig.1 : 55), which comprises: a plurality of selector fixed contacts (fig. 1: 56) comprising a commutation contact (fig. 1: 24), which is connectable with a main winding (fig. 1: 51, 54) of a regulating transformer, and a plurality of tap contacts (56), which are respectively connectable with an associated tap of a regulating winding (55) of the regulating transformer; a first selector arm (fig. 1: 57, upper contact in figure 1), which is configured to selectably contact each of the selector fixed contacts (56); and a second selector arm (fig. 1: 57, lower contact in figure 1), which is configured to selectably contact each of the selector fixed contacts (56); a preselector (fig. 1: 61), which is switchable over from a first setting to a second setting, and conversely, which is connectable with the regulating winding (55) and the main winding (51, 54), and which comprises: a first preselector fixed contact (fig. 1: 10), a second preselector fixed contact (fig. 1: 11), and a third preselector fixed contact (fig. 1: 12), which is connected in the first setting with the first preselector fixed contact (10), and in the second setting, connected with the second preselector fixed contact (11); and a load changeover switch (fig. 1: 58), which is switchable over from a first changeover setting to a second changeover setting, and conversely, and which comprises: a first terminal connected with the first selector arm (57 above), a second terminal connected with the second selector arm (57 below), and a diverter line (fig. 1: 59) connected in the first changeover setting with the first terminal (57 above) and in the second changeover setting with the 
However, Widmann does not explicitly teach switching over of the load changeover switch begins before switching over of the preselector has ended.
Kaltenborn teaches the load changeover switch 24 starts changeover before the changeover of the preselector 20 is completed, (see figure 3e and par. [0031]).
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Kaltenborn in to the method of Widmann in order to obtain an advantage in the switching time.
Regarding claim 2, further Kaltenborn discloses the method, wherein the switching-over of the load changeover switch takes place during switching-over of the preselector, (see figure 3e and par. [0031], switching of the load switch 24 is performed during switching of the preselector 20).
3.	Claims 6, 10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Widmann (DE2936534, IDS) in view of Erich (DE960303, IDS).
Regarding claim 6, Widmann teaches an on-load tap changer for a regulating transformer (see abstract and figure 1), the on-load tap changer comprising: a fine selector (fig.1 : 55), which comprises: a plurality of selector fixed contacts (fig. 1: 56) comprising a commutation contact (fig. 1: 24), which is connectable with a main winding 
However, Widmann does not explicitly teach a common drive shaft for the preselector, the fine selector, and the load changeover switch, wherein the preselector, the fine selector, and the load changeover switch are each separately coupled to the drive shaft.

It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Erich in to the on-load tap changer for a regulating transformer of Widmann in order to provide a common drive shaft for the preselector, the selector and the load switch simplifies the construction of the on-load tap changer.
Regarding claim 10, further Erich discloses the on-load tap changer, wherein: the preselector is a reversing switch; the first preselector fixed contact is connectable with a first end of the regulating winding; the second preselector fixed contact is connectable with a second end of the regulating winding; the third preselector fixed contact is connectable with the main winding; the third preselector fixed contact is constantly connected with the commutation contact, (see figure 8; the preselector IV is configured as a commutator; the first preselector fixed contact is connected to one end of the adjusting winding 17; a second preselector fixed contact connected to one other end of the regulating winding and a third preselector fixed contact connected to the main winding; the third preselector fixed contact is continuously connected to the reversing contact 0, 140).
Regarding claim 12, further Erich discloses the on-load tap changer, comprising: a first coupler coupling the preselector to the drive shaft; and a second coupler coupling the fine selector to the drive shaft, and wherein the first coupler and the second coupler are constructed separately from one another and/or have no common components, (see figures 1 and 8; As can be seen in connection with Fig. 1, there are also first coupling means 49, 51 for coupling the preselector IV to the drive shaft 48, second coupling means 46, 29 for coupling the selectors I, II to the drive shaft 48, the first coupling means 49, 51 and the second coupling means 46, 29 being constructed separately from each other, without common components).
Regarding claim 13, further Erich discloses a regulating transformer comprising: a main winding; a regulating winding with a plurality of taps; and an on-load tap changer according to claim 6; wherein the commutation contact is connected with the main winding and the tap contacts are each connected with an associated tap of the regulating winding; and the preselector is connected with the regulating winding and the main winding (see par. [0001] and figure 8; As can be seen from Fig. 8, comprising a main winding, a regulating winding 17 having a plurality of taps, commutation contacts 0, 140 are connected to the main winding, tap contacts 1-13 are connected to corresponding taps of the regulating winding 17, respectively, and a preselector IV is connected to the regulating winding 17 and the main winding).
4.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Widmann (DE2936534, IDS) in view of Erich (DE960303, IDS) and further in view of Kaltenborn et al. (DE102013110653, IDS).
Regarding claim 7, the combination of Widmann and Erich teach an on-load tap changer, but Widmann and Erich do not explicitly teach wherein the preselector comprises a preselector-moved contact, which is able to be in a first contact setting in which it contacts the first preselector fixed contact, a second contact setting in which it contacts the second preselector fixed contact, and an intermediate setting in which it contacts neither of the first preselector fixed contact nor the second preselector fixed contact.
Kaltenborn teaches a tap changer of a transformer, in particular, the following technical features are disclosed (see Figs. 3a-3h of the specification): In conjunction with Figs. 3a-3h, the preselector 20 includes a preselector moving contact having a first position in communication with the first preselector fixed contact contact, a second position in communication with the second preselector fixed contact contact, and an intermediate position in communication with the preselector fixed contact contact.
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Kaltenborn in to the on-load tap changer of Widmann and Erich in order to provide a sequence of the switching states in the tap changer of a regulating transformer in which the preselector is switched over via the auxiliary switch of the fine selector.
Allowable Subject Matter
5.	Claims 3-5, 8-9 and 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
claim 3 is allowed because the prior art of record taken alone or in combine fails to teach or fairly suggest “wherein: the switching-over of the load changeover switch takes place exactly once; during the switching-over of the load changeover switch there is no flow of circular current.” Claim 4 is allowed because the prior art of record taken alone or in combine fails to teach or fairly suggest “wherein the preselector comprises: a preselector-moved contact, which is able to be in a first contact setting in which it contacts the first preselector fixed contact, a second contact setting in which it contacts the second preselector fixed contact, and an intermediate setting in which it does not contact either of the first preselector fixed contact or the second preselector fixed contact; wherein, for switching-over of the preselector from the second setting to the first setting, the method comprises: in a step (a), the preselector-moved contact is moved from the second contact setting to the intermediate contact setting; in a step (b), the load changeover switch is switched over; in a step (c), the preselector-moved contact is moved from the intermediate contact setting to the first contact setting; wherein the method comprises converse operations for switching-over of the preselector from the first setting to the second setting; wherein the load changeover switch comprises: a movable switching-over contact, which is able to be in a first switching-over setting in which it contacts the first terminal, a second switching-over setting in which it contacts the second terminal, and a bridging setting in which it contacts both of the first terminal and the second terminal; and wherein the method comprises, in step (b): in the case of switching-over of the preselector from the second setting to the first setting, the switching-over contact is switched from the first switching-
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836